DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 4-6, 8-13, 15, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wu et al. (US 2013/0083699), hereinafter referred to as D1.
Regarding claims 1, 8, and 15, D1 discloses a method and apparatus for distributed access in wireless peer-to-peer networks, which comprises:
partitioning, by a network device comprising a processor, communication nodes into groups based on respective first frequency tones received from the communication nodes indicating requests to transmit respective first data (Note, under a broad literal reasonable interpretation, the Examiner interprets the claim as equivalent to the prior art system of exchanging signaling as disclosed by the prior art.  Referring to Figures 9-11, nodes in groups are formed (partitioning) based on signals received (first frequency tones, which are indicative of request to transmit first data).  See paragraphs 0049-0051.); and 
for each group of the groups: scheduling, by the network device, transmissions of the respective first data by the communication nodes in the group based on the requests and respective second frequency tones received from the communication nodes in the group (Referring to Figures 9-11, the network device determines potential interferers and which groups are viable for selection (scheduling) for the data to be transmitted based upon received signaling (equivalent to a first and second frequency tones as the signaling comprises many signals from neighboring devices).  See paragraphs 0049-0051.)

Regarding claims 4, 11, and 18, D1 discloses wherein the respective first frequency tones are different from one another (Referring to Figures 9-11, the network device receives signals (each different as transmitted from different devices).  See paragraphs 0049-0051.)

Regarding claims 5, 12, and 19, D1 discloses receiving, by the network device, the respective first data from the communication nodes according to the scheduling (Referring to Figures 9-11, the network device determines potential interferers and which groups are viable for selection (scheduling) for the data (respective first data) to be transmitted, comprising transmission to the network device, based upon received signaling.  See paragraphs 0049-0051.)

Regarding claims 6, 13, and 20, D1 discloses wherein the respective first frequency tones are received during a first contention round, wherein the first contention round utilizes a restricted frequency band in a frequency spectrum, and wherein the respective second frequency tones are received during a second contention round (Referring to Figures 9-11, the network device receives the signaling (tones) during a first period (equivalent to a first contention round, which is restricted by the band for signaling) and the signaling is also received from other network devices (second frequency tones during a second contention round, as the signaling is transmitted between network devices during listening periods).  See paragraphs 0049-0051.)

Regarding claim 9, D1 discloses wherein the respective first frequency tones have different powers (Referring to Figures 4-6, a transmit request signal in the Tx-block is transmitted with a power equal to a power for transmitting the data segment, in which different data segments have different powers according to the segment.  See paragraphs 0036-0039.)

Regarding claim 10, D1 discloses wherein the respective second frequency tones have different bandwidths (Referring to Figures 4-6, a transmit request signal in the Tx-block is transmitted with a power equal to a power for transmitting the data segment, in which different data segments have corresponding bandwidths.  See paragraphs 0036-0039.)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D1 in view of Tavildar et al. (US 2013/0322351 A1), hereinafter referred to as D2.
Regarding claims 2 and 3, D1 does not disclose wherein frequencies of the respective first frequency tones are randomly selected/wherein frequencies of the respective second frequency tones are randomly selected.
D1 teaches signaling between network devices, but does not teach the manner in which the signaling is performed.  D2 teaches it is well-known in the art to utilize a set of resource blocks to perform initial system access and achieve UL synchronization in a physical random access channel (PRACH) 430. The PRACH 430 carries a random sequence and cannot carry any UL data/signaling. Each random access preamble occupies a bandwidth corresponding to six consecutive resource blocks.  See paragraph 0039.
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the random access signaling of D2 in the system of D2.  One of ordinary skill in the art at the time of the invention would have been motivated to do so to reduce signal interference with random access signaling when network devices communicate link information to one another.

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D1 in view of Bhargava et al. (US 2014/0004865 A1), hereinafter referred to as D3.
Regarding claims 7 and 14, D1 does not disclose receiving, by the network device, first data of the respective first data from a communication node of the communication nodes on a frequency channel concurrently with transmitting, by the network device in full duplex and using the frequency channel, second data to the communication node according to the scheduling.
D3 teaches a wireless terminal (e.g., having full-duplex capabilities and participating in wormhole routing) may relay data, which is transmitting and receiving data on a frequency channel concurrently; thereby, comprising receiving first data and transmitting second data.  See paragraph 0163.
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the full-duplex communication of D3 in the system of D2.  One of ordinary skill in the art at the time of the invention would have been motivated to do so to achieve faster throughput between network devices.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D1 in view of Zhao et al. (US 20120250526 A1), hereinafter referred to as D4.
Regarding claim 16, D1 does not disclose wherein the respective first frequency tones have different modulations.
D4 teaches a large performance may be achieved for instance by assigning a sensitive modulation and coding scheme (MCS) for the radio link between the relay system and the respective UE, that allows to carry a comparatively large amount of data. Further, in addition and/or in combination a large performance for the UE may be achieved by allowing the relay system to operate with a full duplex transmission mode when scheduling the respective UE.  See paragraphs 0026-0028.
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the sensitive MCS with different rates in the system of D1.  One of ordinary skill in the art at the time of the invention would have been motivated to do so to improve system performance, as taught by D4.  See paragraphs 0026-0028.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D1 in view of Burchfiel (US 20040092281 A1), hereinafter referred to as D5.
Regarding claim 17, D1 does not disclose wherein frequencies of the respective second frequency tones have different spectral densities.
D5 teaches spectrum-adaptive networking, which comprises each node further determines a waveform with optimal Power Spectral Density (PSD) (differing spectral densities) to be used by neighboring nodes to transmit to this node.  See paragraph 0082 and 0087.
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the adaptive power spectral density of D5 in the system of D1.  One of ordinary skill in the art at the time of the invention would have been motivated to do so to maximize the signal to noise ratio under limited transmit power capabilities to improve system throughput.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10, 14, 15, 19, and 20 of U.S. Patent No. 11044069 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Application claim
Patent claim
1. A method, comprising: partitioning, by a network device comprising a processor, communication nodes into groups based on respective first frequency tones received from the communication nodes indicating requests to transmit respective first data; and for each group of the groups: scheduling, by the network device, transmissions of the respective first data by the communication nodes in the group based on the requests and respective second frequency tones received from the communication nodes in the group.




















2. The method of claim 1, wherein frequencies of the respective first frequency tones are randomly selected.

3. The method of claim 1, wherein frequencies of the respective second frequency tones are randomly selected.

4. The method of claim 1, wherein the respective first frequency tones are different from one another.

5. The method of claim 1, further comprising: receiving, by the network device, the respective first data from the communication nodes according to the scheduling.

6. The method of claim 1, wherein the respective first frequency tones are received during a first contention round, wherein the first contention round utilizes a restricted frequency band in a frequency spectrum, and wherein the respective second frequency tones are received during a second contention round.

7. The method of claim 1, further comprising: receiving, by the network device, first data of the respective first data from a communication node of the communication nodes on a frequency channel concurrently with transmitting, by the network device in full duplex and using the frequency channel, second data to the communication node according to the scheduling.

8. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: partitioning network devices into groups based on respective first frequency tones received from the network devices indicating requests to transmit respective first data; and for each group of the groups: scheduling transmissions of the respective first data by the network devices in the group based on the requests and respective second frequency tones received from the network devices in the group.





















9. The system of claim 8, wherein the respective first frequency tones have different powers.



10. The system of claim 8, wherein the respective second frequency tones have different bandwidths.

11. The system of claim 8, wherein the respective first frequency tones are different.

12. The system of claim 8, wherein the operations further comprise: receiving the respective first data from the network devices according to the scheduling.

13. The system of claim 8, wherein the respective first frequency tones are received during a first contention round, wherein the first contention round utilizes a restricted frequency band in a frequency spectrum, and wherein the respective second frequency tones are received during a second contention round.

14. The system of claim 8, wherein the operations further comprise: receiving first data of the respective first data from a network device of the network devices on a frequency channel concurrently with transmitting, in full duplex and using the frequency channel, second data to the network device according to the scheduling.

15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: partitioning communication devices into groups based on respective first frequency tones received from the communication devices indicating requests to transmit respective first data; and for each group of the groups: scheduling transmissions of the respective first data by the communication devices in the group based on the requests and respective second frequency tones received from the communication devices in the group.






















16. The non-transitory machine-readable medium of claim 15, wherein the respective first frequency tones have different modulations.


17. The non-transitory machine-readable medium of claim 15, wherein frequencies of the respective second frequency tones have different spectral densities.

18. The non-transitory machine-readable medium of claim 15, wherein the respective first frequency tones are different.

19. The non-transitory machine-readable medium of claim 15, wherein the operations further comprise: receiving the respective first data from the communication devices according to the scheduling.

20. The non-transitory machine-readable medium of claim 15, wherein the respective first frequency tones are received during a first contention round, wherein the first contention round utilizes a restricted frequency band in a frequency spectrum, and wherein the respective second frequency tones are received during a second contention round.
1. A method comprising: receiving, by a system comprising a processor, respective first frequency tones indicating requests to transmit respective first data from communication nodes; partitioning, by the system, the communication nodes into groups based on the respective first frequency tones; for each group of the groups: receiving, by the system, respective second frequency tones from the communication nodes in the group; scheduling, by the system, transmitting data by the communication nodes in the group based on the requests and the respective second frequency tones; receiving, by the system on a frequency channel using a frequency spectrum, the respective first data from the communication nodes according to the scheduling; and while receiving the respective first data from a communication node of the communication nodes on the frequency channel, transmitting, by the system in full duplex and using the frequency channel having the frequency spectrum, second data to the communication node according to the scheduling, wherein receiving the respective first data from the communication node on the frequency channel and transmitting second data to the communication node on the frequency channel utilize a same frequency band comprising the frequency spectrum.

2. The method of claim 1, wherein frequencies of the respective first frequency tones are randomly selected.

3. The method of claim 1, wherein frequencies of the respective second frequency tones are randomly selected.

4. The method of claim 1, wherein the respective first frequency tones are different.


See claim 1.




6. The method of claim 1, wherein: the respective first frequency tones are received during a first contention round, wherein the first contention round utilizes a restricted frequency band in the frequency spectrum; and wherein the respective second frequency tones are received during a second contention round.

See claim 1.









10. A system comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving respective first frequency tones indicating requests to transmit respective first data from communication nodes; partitioning the communication nodes into groups based on the respective first frequency tones; for each group: receiving respective second frequency tones from the communication nodes in the group; scheduling transmitting second data by the communication nodes in the group based on the requests and the respective second frequency tones; receiving, on a frequency channel having a frequency spectrum, the respective first data from the communication nodes according to the scheduling; and while receiving the respective first data from a communication node of the communication nodes on the frequency channel having the frequency spectrum, transmitting, in full duplex and using the frequency channel having the frequency spectrum, second data to the communication node according to the scheduling, wherein receiving the respective first data from the communication node on the frequency channel having the frequency spectrum and transmitting second data to the communication node on the frequency channel having the frequency spectrum both utilize a same frequency band comprising the frequency spectrum.

14. The system of claim 10, wherein the respective first frequency tones are different based on a difference in at least one of bandwidth, frequency, modulation power, or power spectral density.

See claim 14.



See claim 14.



See claim 10.




15. The system of claim 10, wherein: the respective first frequency tones are received during a first contention round, wherein the first contention round utilizes a restricted frequency band in the frequency spectrum; and wherein the respective second frequency tones are received during a second contention round.

See claim 10.








19. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a system, facilitate performance of operations, comprising: receiving respective first frequency tones indicating requests to transmit respective first data from communication nodes; partitioning the communication nodes into groups based on the respective first frequency tones; for each group of the groups: receiving respective second frequency tones from the communication nodes in the group; scheduling transmitting data by the communication nodes in the group based on the requests and the respective second frequency tones; receiving, on a frequency channel having a frequency spectrum, the respective first data from the communication nodes according to the scheduling; and while receiving the first data from a communication node of the communication nodes on the frequency channel having the frequency spectrum, transmitting, in full duplex and using the frequency channel having the frequency spectrum, second data to the communication node according to the scheduling, wherein receiving the first data from the communication node on the frequency channel having the frequency spectrum and transmitting second data to the communication node on the frequency channel having the frequency spectrum both utilize a same frequency band comprising the frequency spectrum.

20. The non-transitory machine-readable medium of claim 19, wherein the respective first frequency tones are different with respect to at least one of bandwidth, frequency, modulation power, or power spectral density.

See claim 20.




See claim 20.



See claim 19.





See claim 15.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beale et al. (US 2007/0041347 A1) - the base station comprises functionality for transmitting a base station duplex capability message to user equipment using a transmission format which is common to a plurality of duplex modes..
Li et al. (US 2012/0008571 A1) - selecting a connection identifier with a first node, receiving a scheduling control signal on a resource associated with the connection identifier, and determining a presence of a second node transmitting on the same resource associated with the connection identifier based on the received scheduling control signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462